Title: From John Adams to François Adriaan Van der Kemp, 27 December 1816
From: Adams, John
To: Van der Kemp, François Adriaan



Dear Sir
Quincy Decr. 27. 1816

I do declare that I can write Greek better than you do, though I cannot Say, So well as you can, if you will. I can make nothing but Pot–hooks and Trammels of the Frontespiece of your amiable Letter of the 15th. If you had quoted your Authority I might have found it.
Jesus is benevolense personified.  An Example for all Men. DuPuis has made no Alteration in my opinions of Christian Religion in its primitive Purity and Simplicity, which I have entertained for more than Sixty Years. It is the Religion of Reason, Equity  and Love. It is the Religion of the head and of the heart.
It would be idle for me to write Observations upon Dupuis. I must fill 13 Volumes. If I was 25 Years old and had the necessary Books and Leizure I would write an answer to Dupuis. But when, where or how should I get it printed. Dupuis can be answered to the Honour and Advantage of the Christian Religion, as I understand it. To this End I must Study Astrology as well as Astronomy Hebrew Greek Latin Arabic Persic and Sanscrit.
But to leave Dupuis to be answerd or reviewed in Edinburgh or London, I must enquire into the Attributes given by the Antient Nations to their Divinities, Gods with Stars and New Moons in their forheads or on their Shoulders; Gods with heads of Dogs, Horns of Oxen Bulls Cows Calves, Rams Sheep or Lambs. Gods with the Bodies of Horses; Gods with the Tails of Fishes; Gods with the Tails of Dragons and Serpents; Gods with the Feet of Goats. The Bull of Mithra; The Dog of Anubis; The Serpent of Esculapius!!!
Is Man the most irrational Beast of the Forrest? Never did Bullock or Sheep or Snake imagine himself a God. What then can all this wild Theory mean? Can it be any Thing but Allegory founded in Astrology? Your Manillius would inform you as well as Dupuis.
The Hebrew Unity of Jehovah, the Prohibition of all Similitudes, appear to me the greatest Wonders of Antiquity. How could that Nation preserve it’s  Cread among the monstrous Theologies of all the other Nations of the Earth? Revelation, you will Say, and Special Providence and I will not contradict you; for I cannot Say with Dupuis that a Revelation is impossible or improbable.
Christianity, you will say was a fresh Revelation; I will not deny this. As I understand the Christian Religion, it was and is a Revelation. But how has it happened that Millions of Fables, Tales Legends have been blended with both Jewish and Christian Revelations that have made them the most bloody Religions that ever existed? How has it happened that all the fine Arts, Architecture Painting Sculpture Statuary, Musick Poetry and Oratory have been prostituted from the Creation of the World to the Sordid and detestable Purposes of Superstition? and Fraud? The 18th. Century had the honour to discover that Ocellus of Lucania, Timeus of Locris, Aristotle, Tacitus, Quintillion and Pliny were in the right. The Philosophy of Frederick, Catharine, Buffon, De La Lande Diderot, D’Alembert, Condorcet, D’Holbach and Dupuis; appears o me to be no more nor less than the Philosophy of those ancient Men of Science and Letters whose Speculations came principally from India Egypt Chaldea and Phenicia. A consolatory Discovery to be Sure! Let it once be revealed or demonstrated that there is no future State; and my Advice to every Man Woman and Child would be, as our Existence would be in our own pi to take opium. For I am certain there is nothing in this World worth living for but Hope, and every Hope will fail Us, if the last Hope, that of a future State is extinguished.
I know how to Sympathize with a wounded Leg having been laid up with one for two or three Months. and I have felt the delightfull Attentions of a Daughter.
May you have the Felicity to celebrate as many more Lustres of Madam Vanderkemp, as human Nature can bear.
John Adams